IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


BERNARD C. JERRY,                       :   No. 28 WAP 2018
                                        :
                   Appellant            :   Appeal from Order of the
                                        :   Commonwealth Court entered June
                                        :   18, 2018 at No. 171 MD 2016.
             v.                         :
                                        :
                                        :
DAVID J. LOZIER, ANDREW FILKOSKY,       :
                                        :
                   Appellees            :


                                   ORDER


PER CURIAM
    AND NOW, this 26th day of April, 2019, the order of the Commonwealth Court is

AFFIRMED.